Name: Commission Regulation (EEC) No 830/82 of 6 April 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4 . 82 Official Journal of the European Communities No L 95/ 11 COMMISSION REGULATION (EEC) No 830/82 of 6 April 1982 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 9 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 355, 10 . 12 . 1981 , p . 26 . No L 95/ 12 Official Journal of the European Communities 8 . 4. 82 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-131 07.01-15 ) 07.01 A II New potatoes 1 242 224-51 65-69 171-11 19-02 36 106 72-79 15-29 12 07.01-31 1 07.01-33 f 07.01 D I Cabbage lettuce 4 328 782-08 228-85 596-05 66-25 125 773 253-57 53-29 1.3 07.01-451 07.01-47 j 07.01 F II Beans of the species Phaseolus 7 758 1 401-80 410-20 1 068-36 118-75 225 436 454-49 95-52 1.4 ex 07.01-54 ex 07.01 G II Carrots 1 476 266-71 78-04 203-27 22-59 42 893 86-47 18-17 1.5 ex 07.01-59 ex 07.01 G IV Radishes 5 081 918-04 268-64 699-67 77-77 147 639 297-65 62-55 1.6 07.01-63 ex 07.01 H Onions (other than sets) 764 138-11 40-41 105-26 11-70 22 211 44-77 9-41 1.7 07.01-67 ex 07.01 H Garlic 14 172 2 560-50 749-26 1 951-44 216-91 41 1 778 830-17 17448 1.8 07.01-71 07.01 K Asparagus 17 599 3 179-58 930-42 2 423-27 269-36 511 339 1 030-90 216-67 1.9 07.01-73 07.01 L Artichokes 2 651 479-06 140-18 365-11 40-58 77 043 155-32 32-64 1.10 07.01-751 07.01-77 J 07.01 M Tomatoes 3 347 604-80 176-98 460-94 51-23 97 263 196-09 41-21 1.11 07.01-81 1 07.01-82 1 07.01 P I Cucumbers 1 628 294-27 86 1 1 224-27 24-92 47 324 95-41 20-05 1.12 07.01-93 07.01 S Sweet peppers 3 430 619-81 181-37 472-37 52-50 99 677 200-95 42-23 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2 691 486-18 142-27 370-54 41-18 78 188 157-63 33-13 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 3 308 597-71 174-90 455-54 50-63 96 124 193-79 40-73 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 626 293-85 85-98 223-95 24-89 47 257 95-27 20-02 2.1 08.01-31 ex 08.01 B Bananas , fresh 1 885 340-68 99-69 259-65 28-86 54 789 110-45 23-21 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 272 591-16 172-99 450-54 50-08 95 070 191-67 40-28 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 7 332 1 324-68 387-63 1 009-58 112-22 213 035 429-49 90-26 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9 928 1 793-73 524-89 1 367-06 151-95 288 466 581-57 122-23 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 856 335-44 98-16 255-65 28-41 53 946 108-76 22-85 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates , Maltese , Shamoutis, Ovalis, Trovita and Hamlins 1 561 282-03 82-53 214-94 23-89 45 356 91-44 19-21 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 695 125-79 37-59 96-11 10-64 20 281 41-21 8-70 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 3 512 631-16 186-53 487-49 53-27 102 612 205-27 43-45 2.6.2 08.02-31  Mandarins and Wilkings 2 554 461-52 135-05 351-74 39-09 74 221 149-63 31-45 2.6.3 08.02-32  Clementines 3 116 563-07 164-76 429-13 47-70 90 552 182-56 38-36 2.6.4 08.02-34 1 08.02-37 f  Tangerines and others 3 670 663-22 194-07 505-47 56-18 106 660 215-03 45-19 8 . 4. 82 Official Journal of the European Communities No L 95/ 13 Code NIMEXE CCTheading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 264 228-54 66-87 174-17 19-36 36 753 74-09 15-57 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 378 249 · 1 0 72-89 189-84 21-10 40 060 80-76 16-97 2.8.2 ex 08.02-70  pink 2 783 502-97 147-18 383-33 42-61 80 888 163-07 34-27 19 08.04-11 08.04-19 08.04 A I Table grapes 6 759 1 221-14 357-33 930-68 103-45 196 384 395-92 83-21 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 3 325 600-73 175-78 457-83 50-89 96 609 194-77 40-93 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 3 501 632-56 185-10 482-10 53-58 101 729 205-09 43-10 08.06-38 2.12 08.07-10 08.07 A Apricots 4 894 885-12 264-50 676-25 74-92 142 703 289-97 61-27 2.13 ex 08.07-32 ex 08.07 B Peaches 5 752 1 040-26 310-86 794-78 88-06 167 715 340-79 72Ã 1 2.14 ex 08.07-32 ex 08.07 B Nectarines 10 134 1 830-97 535-79 1 395-45 155-11 294 456 593-64 124-77 2.15 08.07-51 J 08.07-55 J 08.07 C Cherries 3 482 629-65 188-16 481-07 53-30 101 516 206-27 43-59 2.16 08.07-71 I 08.07-75 f 08.07 D Plums 6 475 1 169-92 342-35 891-64 99-11 188 147 379-31 79-72 2.17 08.08-11 I 08.08-15 f 08.08 A Strawberries 12 328 2 227-30 651-76 1 697-50 188-69 358 194 722-14 151-77 2.18 08.09-11 ex 08.09 Water melons 304 55-03 16-44 42Ã 4 4-65 8 872 18-02 3-81 2.19 08.09-19 ex 08.09 Melons (other than water melons) 3 720 672-1 1 196-67 512-24 56-93 108 089 217-91 45-80 2.20 ex 08.09-90 ex 08.09 Kiwis 8 126 1 468-19 429-62 1 118-95 124-38 236 113 476-02 100-04